Citation Nr: 1236784	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-27 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to May 1975.  The Veteran also had additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision for the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2012, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ asked questions to ascertain the etiology of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
      
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Concerning the Veteran's claims for service connection for a bilateral hearing loss and tinnitus, the Board notes that the Veteran's military occupational specialty for his period of active service was 71L20 (Administrative Specialist).  While he was in the National Guard, his military occupational specialty was 19D20 (Armor Reconnaissance Specialist).

The Veteran was afforded a VA audiological examination in August 2008.  The VA examiner opined that it was less likely as not that the Veteran's hearing loss and tinnitus had its origin during his military service because he did not display hearing loss in either ear prior to his discharge from active duty.  It appears that no consideration was given to the Veteran's National Guard service.

According to VA Regional Office Fast Letter 10-35, each branch of the Armed Services has reviewed and endorsed lists of military occupational specialties and the corresponding probability of hazardous noise exposure related to an individual's occupational specialty.  If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS, Air Force Specialty Code, rating, or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event. 

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.

According to the Duty MOS Noise Exposure Listing, it is "Highly Probable" that the Veteran was exposed to hazardous noise during his National Guard service as an Armor Reconnaissance Specialist.  As such, the Veteran should be afforded another VA audiological examination, and the examiner should be instructed to consider the high probability that the Veteran was exposed to hazardous noise during his National Guard service.

Concerning the Veteran's claim for service connection for GERD, the service treatment records are replete with references to the Veteran's gastrointestinal problems in April and May 1975.  The Veteran testified during his August 2012 Board hearing that he has had gastrointestinal difficulties since that time.

The Veteran was afforded a VA gastrointestinal examination in August 2008.  The examiner commented that in 1975, the Veteran was evacuated while on active duty due to an inability to eat and weight loss.  After examining the Veteran, a diagnosis of GERD with H. pylori was given.  The examiner then opined that the GERD was not related to the Veteran's active duty, as according to the claims file, no symptoms or diagnoses could be found relating to GERD.

It is unclear to the Board how the VA examiner could specifically comment on the Veteran's documented inability to eat and weight loss on active duty, and then offer as a rationale for his negative nexus opinion that no gastrointestinal symptoms could be found in the service treatment records.  Due to the inherent contradiction in the VA examination report, the Board finds that the Veteran should be afforded a new VA examination to determine the etiology of his gastrointestinal complaints.

Concerning the Veteran's claim for service connection for a low back disability, the Veteran has asserted that he injured his back while serving in the National Guard.  He stated that he was performing a Night Patrol when his Jeep hit a ditch, and he was thrown off of the vehicle.  In May 2008, a fellow National Guardsman, M.Z., corroborated the Veteran's assertions.

A Veteran is competent to report symptoms of back pain because symptoms of back pain are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran's statements and the statements of M.Z. to be competent, credible evidence that the Veteran injured his back by being thrown off of a Jeep while serving in the National Guard.

Private outpatient records document the Veteran's current treatment for lower back pain.  As there is competent and credible evidence of both a current low back disability and an in-service accident, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his low back disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss, tinnitus, GERD, and low back disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate all records that have not been previously obtained with the claims file.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination(s), by (an) appropriate physician(s), at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician(s) designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician(s) prior to the completion of his or her report), and all clinical findings should be reported in detail.

Each examiner should clearly identify whether the Veteran currently suffers from a hearing loss disability, tinnitus, GERD, and a low back disability, as appropriate.  Then, with respect to each diagnosed disability, the physician(s) should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is medically related to active service, ACDUTRA, and/or INACDUTRA.  In rendering the requested opinion, the physician(s) should specifically consider the in- and post-service treatment records, as well as the Veteran's contentions.

Concerning hearing loss and tinnitus, the examiner is specifically asked to discuss the Veteran's highly probable exposure to hazardous noise as an Armor Reconnaissance Specialist in the National Guard.

Concerning the GERD, the examiner is specifically asked to discuss the April and May 1975 service treatment records which document in-service treatment for gastrointestinal symptoms.

Concerning the low back disability, the examiner is instructed to consider the Veteran's account of being thrown out of a Jeep while on duty in the National Guard as credible.

The physician(s) should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


